The writing signed by Lammon Brothers, set out in the statement of the case, is, in my opinion, without binding force, because no consideration was shown as passing to the owner of the land upon which the building was constructed, before or at the time this agreement was attempted to be made. Indeed, it affirmatively appears that the house was constructed many months before this writing was executed, and no rent was provided for or reserved. To support a lease as a contract there must be some consideration, express or implied; and none is shown in this instance. Taylor's Landlord  Tenant (9th Ed.), § 152.
With respect to the view expressed in the majority opinion, viz., that the relation between these parties was that of a tenancy at will, I am unable to reconcile that view with these very plain provisions of Code, § 4732: "Where no time is specified for the termination of a tenancy, the law construes it to be for the calendar year. * * *" If the expression in the writing referred to, viz., "so long as it [the building] remains thereon," is not read as a reference to the duration of the tenancy, the writing does not specify the duration of the tenancy and, hence, subjects the relation to the effect of the law as quoted from Code, § 4732.
Upon these considerations, I concur in the reversal and rendition of the judgment.